DETAILED ACTION
This office action is based on the amended claim(s) set filed on 01/20/2021.
Claim 1 and 3 have been amended. Claim 2 has been canceled. Claims 21-28 are new.
Claim 1, 3-6, and 21-28 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-6, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claims 1 and 28 recite “wherein the microprocessor is further configured to determine a beacon feature vector from each of the at least one Beacon IDs”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0062], [0065], [0067], and drawings [Fig 16-18], the Beacon data does not includes an n-dimensional vector of numerical features or at least provide coordinates associated with the Beacon. Nothing in the specification or drawings is disclosing the feature “beacon feature vector” as claimed. 
Therefore, this limitation of claim 1 and 28 are considered to be a new matter. The dependent claims 3-6, and 21-27 inherit the deficiency of their respective parent claims.  Appropriate correction is required.

Claim 25 recites “wherein the camera object feature vector comprises a motion value determined from a sequence of camera images”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0063], [0065], [0067], and drawings [Fig 16-18], the camera data includes object variance which may be interpreted as motion value. However, nothing in the specification or drawings is disclosing the feature “a motion value determined from a sequence of camera images” as claimed. 
Therefore, this limitation of claim 25 is considered to be a new matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 Al– hereinafter Johnson ‘582) in view of Saito (US 2017/0142323 A1) in view of Taylor (US 2012/0249802 A1)

Regarding Claim 1 (Currently Amended), Johnson teaches a positioning system (Johnson: [0037]; An optically based sensor system is deployed that determines the location and trajectory of people as well as the presence of certain objects), comprising:
…wherein the camera captures an image in a pixel array and publishes image data to the microprocessor (Johnson: [0140]; the scene is calculated pixel by pixel. The disclosed real-time person detection and tracking system 1600 consumes multiple camera inputs in fixed positions 1605, and person detection algorithms are executed independently on each camera view on a per-frame basis, [0142]; Areas of interest are identified by the accumulation of relative pixel orientations and fitted to reference patterns for classification, [0148]; The multi-camera, multiperson tracking system 2000 is useable with the scene model and semantic zone definition... into an association matrix for comparative classification. A most likely association is made and then published on the information broker for consumption by the subscribing protocol reasoning engine(s));
…and at least one camera object from the image data in a camera location algorithm to determine a set of camera-based coordinates of the object … Johnson discloses coordination between the cameras to track an object position within defined physical space using algorithm to determine perform a spatial-temporal arrangement and geo-spatial zones identifying activity within the defined space and locations in the zone(s) (Johnson: [0105], [0107]-[0109], [0122]; The granularity of state information within which the AI engine reasons is a function of what is sensed by the various sensing modalities… the system is designed to robustly infer states described in terms of presence or absence of people in the pre-defined zones [0131]; Person detection and tracking algorithms and code receive inputs from multiple optical sensors…, [0141]; Cameras or optical sensors 1705 of system 1700 operate in a calibrated fashion, where the correspondence between the 3D world coordinate system 1710 and 2D image spaces 1720 can be established. Hence, a detailed 3D human body model may be crafted based on the physical dimension of a human and stands on the ground plane, [0146]; The detected persons from video imageries are also cast into this virtual space based on his/her estimated ground plane locations, and their spatial proximities to each of the room objects in the virtual space can thus easily be measured). 
Johnson discloses a camera object from an image data and using algorithm to determine coordinates but does not expressly teach a beacon detector, feature vector (dimensional vectors for camera and beacon location) and a coordinates of the object if proximity to base unit

Saito teaches
a base unit having microprocessor connected to a camera and a beacon detector, which receives from transmitting beacons and publishes a packet to the microprocessor Saito discloses a base unit connected to a camera and an electronic devices (beacon detector) that receives beacon signal (Saito: [0009], [0026]; wireless base station RB is also connected to remote camera RC via wired LAN 40, [0028], [0031]-[0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn, [0033]-[0034];)
determine … coordinates of the object if the object is in proximity to the base unit Saito discloses a coordinates of beacon signal locations in area (e.g. room) and a tag device where the device moves between the beacons coordinates and camera is capturing location of device in relation to the beacon location, height from floor level (preset points) and use algorithm to measure coordinates of device which can determine proximity to base unit in relation to the beacon coordinates (Saito: [Fig. 2, 6], [0028]; Preset points Pn are locations at which an image of subject 50, such as a human, moving together with tag device TD is to be captured, [0040], [0054], [0056]-[0062], [0077], [0080]; a camera system can estimate distances between tag device TD and beacon signal transmission apparatuses Bn, based on the reception intensities of at least three beacon signals, [0060], [0121])
wherein the microprocessor uses at least one Beacon ID having a value from the packet in a threshold algorithm to determine if an object is in proximity to the base unit Saito discloses beacon reader which receives the beacon message/signal being part of the base unit and measures the distance against a predetermined distance values and if the distance of a subject is shorter than predetermined value (above threshold), it determines that the subject is close to the device (Saito: [Fig. 2, 6], [0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn. Distance determination section 11 estimates distances r between tag device TD and beacon signal transmission apparatuses Bn that have transmitted the beacon signals, based on reception intensities of the received beacon signals. Then, distance determination section 11 determines whether the shortest one of estimated distances r is less than predetermined value rth. If the shortest estimated distance r is less than predetermined value rth, preset control command generation section 12 determines that subject 50 (see FIG. 2) having tag device TD is present close to preset point (xn, yn) at which distance r has the lowest value, [0040]; the predetermined value rth is a distance threshold… the predetermined value rth is a distance threshold used to detect the presence of subject 50 (see FIG. 2) at or close to preset point Pn, [0060], [0121]).
wherein the microprocessor is further configured to determine a beacon feature vector from each of the at least one Beacon IDs Saito discloses determining a feature vector for one or more Beacon (Saito: [Fig. 2, 6], [0055]-[0060], [0109]; coordinates of locations of beacon signal transmission apparatuses B1, B2, B3, B4 are expected to be known…, [0110]-[0114]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to incorporate the use of a beacon and determine the beacon feature vectors to determine a distance between an object and a base unit, as taught by Saito, which helps provide a high precision tacking system comparing to conventional systems such as GPS (Saito: [0010]).
However, Johnson and Saito do not discloses feature vector score for pairing nodes and determine best connection between nodes to determine the vector.

Taylor teaches
wherein the wherein the microprocessor is further configured to determine a camera object feature vector for each of the at least one camera objects; Taylor discloses a camera device where a device comprising an imaging device and a sensor (positioning beacon) and providing a feature vector for each tracking device Taylor: [Fig. 2], [0111]; the position of each plane can be chosen such that feature vectors (e.g. those feature vectors associated with each pixel in a test image) within the feature space are evenly divided on either side of the splitting plane)
wherein the microprocessor is further configured to determine a score for each pairing of a determined beacon feature vector and a determined camera object feature vector Taylor discloses a match between nodes (tracking device and target) where match is presented by a solid line (matching) and if not is hashed line (no match) which indicate a match score (Taylor: Fig 2], [0052]; On each cycle every smart camera participating can solve a data association problem, resolving the relationship between the current tracks and the current targets… other heuristics can be used, such as a confidence match using dead reckoning… the ultimate matches are indicated by solid lines while the dashed lines indicate possible matches that are rejected)
wherein final coordinates of each of the at least one … is determined to be the set of camera-based coordinates associated with a determined feature vector pairing selected by a score maximization algorithm Taylor discloses using a confidence to determine best match (maximization) between nodes (Taylor: [Fig. 2, 3B], [0052]; each participating smart camera node can associate the detected targets with the tracks that it currently maintains. For each of the current tracks the system finds the best matching target - if any [0053]; Each target can be assigned its best match among the list of possible tracks by considering the relative age of the tracks and choosing the oldest one, [0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Saito to incorporate using the match for connecting nodes and determine best match and vectors, as taught by Taylor, which helps provide a scalable solution with minimal amount of connection that is utilized to monitor objects care area and improve care (Taylor: [0004]; it would be desirable to have a system and method to monitor the movements elderly or infirm individuals in their homes in order to improve their quality of care, [0005]; there is presently a lack of systems and method that allow detection and tracking which can be distributed over multiple sensors without requiring excessive amounts of communication).

Regarding Claim 3 (Currently Amended), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the sensors detect at least one of: sound level, ambient light, temperature, actuation of a pull cord, and actuation of a call bell (Johnson: [0054]; the optical sensing 105 may be used to adjust the light levels in the room sufficient to achieve requisite illumination for detection, [0091]; Sound capture device 685 such as a microphone may be deployed in one or several locations, [0061]; multi-modal sensing 310 (e.g., through Computer Vision, RFID, audio analysis). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Original), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, further comprising a display connected to the microprocessor (Johnson: [0042]; a combination of multi-modal sensors and computer vision is used to identify motion, objects, and people alone or in combination with data and traditional sensor inputs and analyze activity analysis (i.e., through reasoning over 1 or more sensor signals)
Taylor discloses each tracking device comprising a monitor (Taylor: [Claim 14]; The device of claim 13, further comprising a display that displays the track information)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 21 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the threshold algorithm comprises a threshold value wherein when the value of the Beacon ID is above the threshold value, the object is in proximity to the base unit, and when an average of the value of the Beacon ID is below the threshold value, the object is not in proximity to the the base unit.
Johnson does not discloses threshold to determine proximity to base unit. Saito discloses beacon reader which receives the beacon message/signal being part of the base unit and measures the distance against a predetermined distance values and if the distance of a subject is shorter than predetermined value (above threshold), it determines that the subject is close to the device (Saito: [0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn. Distance determination section 11 estimates distances r between tag device TD and beacon signal transmission apparatuses Bn that have transmitted the beacon signals, based on reception intensities of the received beacon signals. Then, distance determination section 11 determines whether the shortest one of estimated distances r is less than predetermined value rth. If the shortest estimated distance r is less than predetermined value rth, preset control command generation section 12 determines that subject 50 (see FIG. 2) having tag device TD is present close to preset point (xn, yn) at which distance r has the lowest value, [0040]; the predetermined value rth is a distance threshold).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 23 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the camera object feature vector comprises a distance feature determined from the camera-based coordinates of the camera object Johnson discloses a distance using a range device for determining distance between vectors (Johnson [0093]) but does not discloses coordinates. Sato discloses distance feature and determine coordinates (Sato: [0055]-[0060], [0080]; a camera system can estimate distances between tag device TD and beacon signal transmission apparatuses Bn, based on the reception intensities of at least three beacon signals, [0109]; coordinates of locations of beacon signal transmission apparatuses B1, B2, B3, B4 are expected to be known…, [0110]-[0114]). Taylor discloses distance feature between nodes (tracking device and target) (Taylor: [col. 6, 10-12]; the observing camera A can determine the distance V ab to the observed camera B. Similarly, smart camera B can determine the distance Vba to the observed smart camera A…).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 24 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the beacon feature vector comprises a motion value determined from sensor data stored in the beacon packet Johnson does not expressly discloses using beacon data to determine motion value. Saito discloses a beacon feature are stored in a server and using the data to determine the new location of a device against beacon vectors to determine locations/new location (motion) (Saito: [0054]; location information acquisition section 14 stores the location information regarding remote camera RC and beacon signal transmission apparatuses Bn in location information table memory 15. The location information may be obtained in advance or may be obtained from server…, [0060]; If distances between the at least three beacon signal transmission apparatuses B1, B2, and B3 and tag device TD are known, coordinates (x, y) of tag device TD can be calculated, [0081]; If an area in which subject 50 is movable is one of two areas separated by a straight line connecting two beacon signal transmission apparatuses B1, B2, the camera system may estimate a location (two-dimensional coordinates) of tag device TD only from two beacon signal transmission apparatuses B1, B2, [0091]; there is a known technique (pedestrian dead reckoning) for detecting the number of foot-steps and a moving direction with motion sensor 23 to autonomously calculate a movement locus… a movement locus calculated with autonomous navigation of motion sensor 23.
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 25 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the camera object feature vector comprises a motion value determined from a sequence of camera images Johnson discloses using images to calculate motion (Johnson: [0140]; Many instances of motion and identification of objects and agents are determined by calculating what has changed in scenes using data obtained from optical sensing… The disclosed real-time person detection and tracking system 1600 consumes multiple camera inputs in fixed positions 1605, and person detection algorithms are executed independently on each camera view on a per-frame basis. Taylor discloses using images sequence to determine a motion value (Taylor: [0069]; a camera processes an image frame and extracts sightings…, [0070]; By utilizing image segmentation or other image analysis, smart camera is able to identify portions of the image that are candidate objects for tracking (i.e. sightings), [0072]; the locally identified sightings are compared to the sightings received from neighboring cameras… the pixel coordinates of the sighting in to neighboring image claims can be used to triangulate a three-dimensional location of the sighting using the epipolar geometry of the two (or more) neighboring cameras
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 26 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein the microprocessor is configured to determine the final coordinates based at least in part on graph matching, wherein the graph comprises one or more beacon nodes and one or more camera object nodes, and further comprises one or more edges with weights determined by a feature vector pairing score between the a beacon node and a camera object node Jonson discloses a multiple sensors units but does not discloses a multiple base units that determine the pairing score between the nodes. Taylor discloses using a bipartite graph to determine final matching coordinates and determine the best matching (score) (Taylor: [Fig. 2, 3B, 6], [0052]; On each cycle every smart camera participating can solve a data association problem, resolving the relationship between the current tracks and the current targets … the ultimate matches are indicated by solid lines while the dashed lines indicate possible matches that are rejected… each participating smart camera node can associate the detected targets with the tracks that it currently maintains. For each of the current tracks the system finds the best matching target - if any [0053]; Each target can be assigned its best match among the list of possible tracks by considering the relative age of the tracks and choosing the oldest one, [0076]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 27 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, wherein a server determines final coordinates using beacon and camera object data aggregated from multiple base units Johnson discloses multiple sensor but does not disclose multiple base units. Taylor discloses multiple base unites that includes the camera and beacon components (Taylor [Fig. 1B, 4B, 6], [0089], [0091]; A plurality of smart camera devices 210 can be placed about an environment for observation, such that at least a subset of cameras is arranged such that its image plane intersects with the image plane of a subset of nearby cameras …the set of cameras can also include some smart camera devices that do not have an intersecting image plane, such as a camera whose beacon 232 is observable by another camera…)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 28 (New), Johnson teaches a positioning system, comprising:
wherein the camera captures an image in a pixel array and publishes image data to the microprocessor (Johnson: [0140]; the scene is calculated pixel by pixel. The disclosed real-time person detection and tracking system 1600 consumes multiple camera inputs in fixed positions 1605, and person detection algorithms are executed independently on each camera view on a per-frame basis, [0142]; Areas of interest are identified by the accumulation of relative pixel orientations and fitted to reference patterns for classification, [0148]; The multi-camera, multiperson tracking system 2000 is useable with the scene model and semantic zone definition... into an association matrix for comparative classification. A most likely association is made and then published on the information broker for consumption by the subscribing protocol reasoning engine(s)) 
at least one camera object from the image data in a camera location algorithm to determine a set of camera-based coordinates of the object … Johnson discloses coordination between the cameras to track an object position within defined physical space using algorithm to determine perform a spatial-temporal arrangement and geo-spatial zones identifying activity within the defined space and locations in the zone(s) (Johnson: [0105], [0107]-[0109], [0122]; The granularity of state information within which the AI engine reasons is a function of what is sensed by the various sensing modalities… the system is designed to robustly infer states described in terms of presence or absence of people in the pre-defined zones [0131]; Person detection and tracking algorithms and code receive inputs from multiple optical sensors…, [0141]; Cameras or optical sensors 1705 of system 1700 operate in a calibrated fashion, where the correspondence between the 3D world coordinate system 1710 and 2D image spaces 1720 can be established. Hence, a detailed 3D human body model may be crafted based on the physical dimension of a human and stands on the ground plane, [0146]; The detected persons from video imageries are also cast into this virtual space based on his/her estimated ground plane locations, and their spatial proximities to each of the room objects in the virtual space can thus easily be measured). 
Johnson discloses a camera object from an image data and using algorithm to determine coordinates but does not expressly teach a beacon detector, feature vector (dimensional vectors for camera and beacon location) and a coordinates of the object if proximity to base unit
Saito teaches
a base unit having a microprocessor connected to a camera and a beacon detector, which receives from transmitting beacons and publishes a packet to the microprocessor; Saito discloses a base unit connected to a camera and an electronic devices (beacon detector) that receives beacon signal (Saito: [0009], [0026]; wireless base station RB is also connected to remote camera RC via wired LAN 40, [0028], [0031]-[0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn, [0033]-[0034];)
determine a set of … coordinates of the object a base unit having a microprocessor connected to a camera and a beacon detector, which receives from transmitting beacons and publishes a packet to the microprocessor; Saito discloses a base unit connected to a camera and an electronic devices (beacon detector) that receives beacon signal (Saito: [0009], [0026]; wireless base station RB is also connected to remote camera RC via wired LAN 40, [0028], [0031]-[0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn, [0033]-[0034];)
wherein the microprocessor uses at least one Beacon ID having a value from the packet in a threshold algorithm to determine if an object is in proximity to the base unit, Saito discloses beacon reader which receives the beacon message/signal being part of the base unit and measures the distance against a predetermined distance values and if the distance of a subject is shorter than predetermined value (above threshold), it determines that the subject is close to the device (Saito: [Fig. 2, 6], [0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn. Distance determination section 11 estimates distances r between tag device TD and beacon signal transmission apparatuses Bn that have transmitted the beacon signals, based on reception intensities of the received beacon signals. Then, distance determination section 11 determines whether the shortest one of estimated distances r is less than predetermined value rth. If the shortest estimated distance r is less than predetermined value rth, preset control command generation section 12 determines that subject 50 (see FIG. 2) having tag device TD is present close to preset point (xn, yn) at which distance r has the lowest value, [0040]; the predetermined value rth is a distance threshold… the predetermined value rth is a distance threshold used to detect the presence of subject 50 (see FIG. 2) at or close to preset point Pn, [0060], [0121]).
wherein the microprocessor is further configured to determine a beacon feature vector from each of the at least one Beacon IDs Saito discloses determining a feature vector for one or more Beacon (Saito: [Fig. 2, 6], [0055]-[0060], [0109]; coordinates of locations of beacon signal transmission apparatuses B1, B2, B3, B4 are expected to be known…, [0110]-[0114])
wherein the threshold algorithm comprises a threshold value wherein when the value of the Beacon ID is above the threshold value, the object is in proximity to the base unit, and when an average of the value of the Beacon ID is below the threshold value, the object is not in proximity to the base unit Saito discloses beacon reader which receives the beacon message/signal being part of the base unit and measures the distance against a predetermined distance values and if the distance of a subject is shorter than predetermined value (above threshold), it determines that the subject is close to the device (Saito: [0032]; Beacon signal reception section 21 receives beacon signals from beacon signal transmission apparatuses Bn. Distance determination section 11 estimates distances r between tag device TD and beacon signal transmission apparatuses Bn that have transmitted the beacon signals, based on reception intensities of the received beacon signals. Then, distance determination section 11 determines whether the shortest one of estimated distances r is less than predetermined value rth. If the shortest estimated distance r is less than predetermined value rth, preset control command generation section 12 determines that subject 50 (see FIG. 2) having tag device TD is present close to preset point (xn, yn) at which distance r has the lowest value, [0040]; the predetermined value rth is a distance threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to incorporate the use of a beacon and determine the beacon feature vectors to determine a distance between an object and a base unit, as taught by Saito, which helps provide a high precision tacking system comparing to conventional systems such as GPS (Saito: [0010])

However, Johnson and Saito do not discloses feature vector score for pairing nodes and determine best connection between nodes to determine the vector.
Taylor teaches
wherein the wherein the microprocessor is further configured to determine a camera object feature vector for each of the at least one camera objects Taylor discloses a camera device where a device comprising an imaging device and a sensor (positioning beacon) and providing a feature vector for each tracking device Taylor: [Fig. 2], [0111]; the position of each plane can be chosen such that feature vectors (e.g. those feature vectors associated with each pixel in a test image) within the feature space are evenly divided on either side of the splitting plane)

wherein the microprocessor is further configured to determine a score for each pairing of a determined beacon feature vector and a determined camera object feature vector Taylor discloses using a confidence to determine best match (maximization) between nodes (Tylor: [Fig. 2, 3B], [0052]; each participating smart camera node can associate the detected targets with the tracks that it currently maintains. For each of the current tracks the system finds the best matching target - if any [0053]; Each target can be assigned its best match among the list of possible tracks by considering the relative age of the tracks and choosing the oldest one, [0076]).
wherein final coordinates of each of the at least one … is determined to be the set of camera-based coordinates associated with a determined feature vector pairing selected by a score maximization algorithm Taylor discloses using a confidence to determine best match (maximization) between nodes (Taylor: [Fig. 2, 3B], [0052]; each participating smart camera node can associate the detected targets with the tracks that it currently maintains. For each of the current tracks the system finds the best matching target - if any [0053]; Each target can be assigned its best match among the list of possible tracks by considering the relative age of the tracks and choosing the oldest one, [0076]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 Al– hereinafter Johnson) in view of Saito (US 2017/0142323 A1) in view of Taylor (US 2012/0249802 A1) in view of Johnson et al. (US 2017/0109481Al– hereinafter Johnson ‘481)

Regarding Claim 5 (Original), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, further comprising a directional antenna connected to the base unit and aimed at a patient bed area Johnson, Saito and Taylor discloses the use of antenna however do not expressly disclose using directional antenna aimed to patient bed area.
Johnson’481 discloses the use of directional antenna in which can be aimed to the bed area or any other area (Johnson ‘481: [0140]; a radar with a high-gain, directional antenna (able to detect very low-level motion such as respiration) may be positioned over a bed area 1215 of the room, [claim 10]; a first Doppler sensor with a main antenna lobe pointing downward at a first angle to monitor activity in a bed area of the first room. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Saito, and Taylor to incorporate using antenna directed to the patient bed area, as taught by Johnson ‘481 which would help improve patient experience and hospital workflow (Johnson ’481: [0006]; hospitals could benefit from a system to provide automated, unbiased control of discharge-related activities).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 Al– hereinafter Johnson) in view of Saito (US 2017/0142323 A1) in view of Taylor (US 2012/0249802 A1) in view of Chen et al. (US 9,728,209 B2 – hereinafter Chen)

Regarding Claim 6 (Original), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, 
the combination of Johnson, Saito, and Taylor teaches a base/component unit, however does not teach the shape of the unit being a stadium shape.
Chen teaches …wherein the base unit is stadium-shaped (Chen: [col. 4, line 6-9]; the base portion 300a is configured as an elongated plate with rounded (e.g., circular) ends, also referred to as a stadium or capsule shape). Moreover, the Examiner finds that the shape cited in the claim does not affect the functionality of the base unit.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Saito, and Taylor teaches to use a stadium shaped for the base or components unit, as taught by Chen since the claimed invention is directed to a combination of detecting components to determine an object position in a defined area which would have performed the same function in a different shapes of housing unit. In the present case, Johnson, Saito and Taylor teaches an electronic base unit includes detecting sensors/devices components to perform the function of detecting or tracking motion inside an area or a zone defined which would perform that same function in making the results predictable to one of ordinary skill in the art (MPEP 2143).


Claims 22 and 22a are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 Al– hereinafter Johnson) in view of Saito (US 2017/0142323 A1) in view of Taylor (US 2012/0249802 A1) in view of Cannell et al. (US 2019/0327161 A1- hereinafter Cannell)

Regarding Claim 22 (New), the combination of Johnson, Saito, and Taylor teaches the positioning system of claim 1, However the combination of Johnson, Saito, and Taylor teaches do not expressly teach Beacon ID comprises a Received Signal Strength Indicator (RSSI) of the packet
Cannell teaches 
 	wherein the Beacon ID comprises a Received Signal Strength Indicator (RSSI) of the packet (Cannell: [0023]; the reader badge includes a received signal strength indication (RSSI) value)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Saito, and Taylor teaches a beacon with Received Signal Strength Indicator, as taught by Cannell which helps providing a real-time monition that improves quality and monitoring of care (Cannell: [0002]; Real-time location systems (RTLS) monitor asset distribution and usage, providing actionable information to help control costs and improve the quality and efficiency of care).

Regarding Claim 22a (New), the combination of Johnson, Saito, Taylor and Cannell teaches the positioning system of claim 22, wherein the beacon feature vector comprises a distance value determined from the RSSI in the beacon packet (Cannell: [0023]; the reader badge includes a received signal strength indication (RSSI) value, [0024]; The proximity engine can determine the RSSI strength for each of the beacon messages and associate RSSI strength with a respective beacon tag)
The motivations to combine the above mentioned references are discussed in the rejection of claim 22, and incorporated herein.


Response to Amendment
Applicant's arguments filed 01/20/2021 have been fully considered, however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 9-10. 
In response to the applicant argument that the references in record “fails to suggest or render obvious, for example, a positioning system in which camera object coordinates from the image data in a camera location algorithm are used to determine a set of camera-based coordinates of the object, …”, as recited, Examiner respectfully noted that the features upon which Applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, Examiner has added a new references “Taylor” and “Cannell” teaching the amended limitations and the new added claims.
As such, Applicant's remarks with regard to Johnson '582, Ambili, Toros, Johnson '481, and/or Chen to the amended claim 1 are moot. The 103 rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626